Case: 20-2313   Document: 33     Page: 1   Filed: 06/30/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          GATEARM TECHNOLOGIES, INC.,
                Plaintiff-Appellant

                            v.

      ACCESS MASTERS, LLC, BLACKSKY
   TECHNOLOGIES, INC., GATEARMS.COM, LLC,
             Defendants-Appellees
            ______________________

                       2020-2313
                 ______________________

    Appeal from the United States District Court for the
 Southern District of Florida in No. 0:14-cv-62697-RNS,
 Judge Robert N. Scola, Jr.
                 ______________________

                 Decided: June 30, 2021
                 ______________________

     ANDREW D. LOCKTON, McHale & Slavin, P.A., Palm
 Beach Gardens, FL, argued for plaintiff-appellant. Also
 represented by EDWARD F. MCHALE.

    JEROLD I. SCHNEIDER, Schneider IP Law, Boynton
 Beach, FL, argued for defendants-appellees. Also repre-
 sented by SPENSYR ANN KREBSBACH, LORRI LOMNITZER,
 The Lomnitzer Law Firm, P.A., Boca Raton, FL.
                ______________________
Case: 20-2313    Document: 33     Page: 2    Filed: 06/30/2021




 2        GATEARM TECHNOLOGIES, INC.   v. ACCESS MASTERS, LLC




     Before NEWMAN, TARANTO, and CHEN, Circuit Judges.
 TARANTO, Circuit Judge.
     GateArm Technologies, Inc. (GateArm) owns U.S. Pa-
 tent Nos. 8,845,125 and 9,157,200, both titled “Vehicle Bar-
 rier System with Illuminating Gate Arm and Method.” In
 2014, GateArm sued Access Masters LLC, Blacksky Tech-
 nologies, Inc., and Gatearms.com, LLC (collectively, Access
 Masters) for infringing the ’125 and ’200 patents. In 2016,
 the parties settled the dispute, and the district court en-
 tered a consent decree based on a signed Settlement Agree-
 ment. See Order, GateArm Techs., Inc. v. Access Masters
 LLC, No. 0:14-cv-62697 (S.D. Fla. Mar. 29, 2016), ECF No.
 53 (Consent Decree); J.A. 1634–36. Later that year, after
 Access Masters introduced a modified product, GateArm
 moved to reopen the case to obtain a finding that Access
 Masters was in contempt of the consent decree for market-
 ing and selling the new product and to order such activities
 to cease. The magistrate judge to whom the matter was
 assigned recommended that GateArm’s motion for con-
 tempt be denied, and the district court adopted the recom-
 mendation. See Gatearm Techs., Inc. v. Access Masters,
 LLC, No. 0:14-cv-62697, 2020 WL 4923637, at *1 (S.D. Fla.
 Aug. 21, 2020) (District Court Order). We affirm.
                              I
                              A
     The ’200 patent issued from an application that was a
 continuation of the application that issued as the ’125 pa-
 tent, so the two patents share a specification, and both
 claim priority to a provisional application filed on June 1,
 2012. Both patents involve a “gate arm” of the sort that
 may be found at an entry-restricted parking lot or housing
 complex. To aid drivers in seeing the arm, a light strip is
 placed in a channel inset into the arm. The light strip is
 held in place by what the parties have called “fins” (or
Case: 20-2313    Document: 33     Page: 3     Filed: 06/30/2021




 GATEARM TECHNOLOGIES, INC.   v. ACCESS MASTERS, LLC        3



 “lips”) that extend, from the corners where the channel
 walls meet the arm surface, into the channel opening
 through which the light shines. See ’125 patent, figs. 6–9;
 ’200 patent, figs. 6–9.
      In an ex parte reexamination, which resulted in a cer-
 tificate issued on September 9, 2015, most claims of the
 ’125 patent were modified. The ’200 patent issued on Oc-
 tober 13, 2015, containing language closely related to the
 modified claim language of the ’125 patent adopted during
 reexamination.
    The ’125 patent’s independent claim 1 now recites:
    1. A vehicle barrier system comprising:
    a gate arm formed from a single piece of material
    having a top convex member and a bottom convex
    member defining first and second opposing side
    surfaces, a distal end and a proximal end defining
    a longitudinal axis therebetween, said proximal
    end coupled to a housing having a control system
    and power supply to selectively pivot said gate arm
    between a horizontal position and a vertical posi-
    tion, said gate arm including at least a first elon-
    gated inset channel centrally disposed in said first
    side surface defined by said top convex member and
    said bottom convex member and formed along said
    longitudinal axis of said gate arm, said first elon-
    gated inset channel having a first opening formed
    by a first pair of inset channel sidewalls integrally
    joined to a first inset channel backwall, said first
    side surface having a first upper sidewall in-
    cluding a terminating end and a first lower
    sidewall including a terminating end which
    ends terminate partially within said first
    opening and spaced from each other;
    at least a first, removable light strip formed from a
    plurality of light emitting diodes each electrically
Case: 20-2313     Document: 33      Page: 4    Filed: 06/30/2021




 4       GATEARM TECHNOLOGIES, INC.     v. ACCESS MASTERS, LLC



     connected in parallel and physically disposed adja-
     cent one another in series, and encased within a
     protective member, said first light strip cradled en-
     tirely within said first elongated inset channel be-
     tween said backwall and said inset channel
     sidewalls and retained therein solely by said termi-
     nating ends of said upper and lower sidewalls;
     a first electrical cable connected to said plurality of
     light emitting diodes; and
     an electronic connector electrically releas[]ably
     connected to said housing power supply and said
     first electrical cable;
     wherein said first light strip is remov[]ably re-
     tained within said first elongated inset channel
     with said plurality of light emitting diodes aligned
     towards said first opening such that light from said
     plurality of light emitting diodes enumerates
     through said first opening between the terminating
     ends when said plurality of diodes are powered
     from said power supply.
 ’125 patent (Reexamination Cert.), col. 1, lines 21–63 (em-
 phasis added).
     The ’200 patent’s independent claim 1 is closely related
 but, as relevant here, claims the fins (at the surface-chan-
 nel corners) as terminating ends of the channel sidewalls,
 not as terminating ends of the arm-surface sidewalls:
     1. A vehicle barrier system comprising:
     a gate arm formed from a single piece of material
     that is generally circular shaped having a distal
     end and a proximal end defining a longitudinal axis
     therebetween, said proximal end coupled to a hous-
     ing having a control system and a power supply to
     selectively pivot said gate arm between a horizon-
     tal position and a vertical position, said gate arm
Case: 20-2313    Document: 33      Page: 5    Filed: 06/30/2021




 GATEARM TECHNOLOGIES, INC.   v. ACCESS MASTERS, LLC          5



    including a first elongated inset channel
    formed along said longitudinal axis of said
    circular shaped member, said first elongated
    inset channel having a first opening formed
    by a first pair of inset channel sidewalls inte-
    grally joined to a first channel backwall, said
    inset channel walls including a first upper
    terminating end and a first lower terminating
    end, said ends terminate partially within said
    first opening and spaced from each other;
    a first light strip formed from a plurality of light
    emitting diodes each electrically connected in par-
    allel and physically disposed adjacent one another
    in series, and encased within a protective member,
    said first light strip cradled entirely within said
    first elongated inset channel between said back-
    wall and said inset channel sidewalls and retained
    therein solely by said first upper and said first
    lower terminating ends;
    a first electrical cable connected to said plurality of
    light emitting diodes; and
    an electronic connector electrically releas[]ably
    connected to said power supply and said first elec-
    trical cable;
    wherein said first light strip is positioned within
    said first elongated inset channel with said plural-
    ity of light emitting diodes aligned towards said
    first opening such that light from said plurality of
    light emitting diodes enumerates through said first
    opening between the terminating ends when said
    plurality of diodes are powered from said power
    supply.
 ’200 patent, col. 12, lines 26–60 (emphasis added).
Case: 20-2313     Document: 33      Page: 6    Filed: 06/30/2021




 6        GATEARM TECHNOLOGIES, INC.    v. ACCESS MASTERS, LLC



                               B
     GateArm sued Access Masters on November 26, 2014,
 for infringement of the ’125 patent, and it later amended
 the complaint to assert infringement of the ’125 patent’s
 claims as modified on reexamination and of the ’200 pa-
 tent’s claims as well. The parties entered into a Settlement
 Agreement on March 11, 2016. J.A. 1611–15. In the Agree-
 ment, Access Masters acknowledged the validity of the pa-
 tents and agreed that, five months from entry of a consent
 decree, it would cease marketing and selling the accused
 product and “any other product that infringes a valid and
 enforceable claim” of the two patents. J.A. 1611, ¶ 1. The
 Agreement also states, in a provision that quotes only the
 ’125 patent’s claim 1, that Access Masters “may re-design
 the Accused Product” to omit certain features recited by
 that claim and thereby avoid infringement of both patents.
 J.A. 1612, ¶ 4.
     Based on the Settlement Agreement, the district court
 entered a consent decree on March 29, 2016. The decree
 states that Access Masters is “permanently enjoined and
 restrained from manufacturing, advertising, marketing,
 distributing, selling, offering to sell, importing or exporting
 the accused ‘LED Arm for a Gate’ or any vehicle barrier
 system . . . that would infringe any valid and enforceable
 claim” of the ’125 or ’200 patents. Consent Decree, ¶ 1; J.A.
 152, ¶ 1.
     Shortly after entry of the decree, Access Masters rede-
 signed its gate arm product. In late 2016, GateArm moved
 to reopen the case, asking the court to find Access Masters
 in contempt for marketing and selling the modified gate
 arm product and to enjoin such sales. On April 3, 2017, the
 district court referred the case to a magistrate judge, who
 construed disputed limitations of the ’125 patent. J.A. 6;
 see also Gatearm Techs., Inc. v. Access Masters, LLC, No.
 0:14-cv-62697, 2018 WL 2329164, at *1 (S.D. Fla. May 23,
 2018); Order, GateArm Techs., Inc. v. Access Masters LLC,
Case: 20-2313     Document: 33      Page: 7   Filed: 06/30/2021




 GATEARM TECHNOLOGIES, INC.   v. ACCESS MASTERS, LLC         7



 No. 0:14-cv-62697 (S.D. Fla. June 8, 2018), ECF No. 101.
 The magistrate judge also held a two-day evidentiary hear-
 ing, at which the parties presented expert testimony, and
 received additional evidence after the hearing. The pro-
 ceedings focused on the fact that, in Access Masters’s mod-
 ified product, the light-strip-retaining “fins” were no longer
 located at the corners of the arm surface and channel side-
 walls, but had been moved along the channel sidewalls to-
 ward the channel backwall.
     On April 30, 2020, the magistrate judge issued a report
 and recommendation, advising against finding contempt.
 See Gatearm Techs., Inc. v. Access Masters, LLC, No. 0:14-
 cv-62697, 2020 WL 6808670 (S.D. Fla. Apr. 30, 2020) (Re-
 port and Recommendation). The magistrate applied the
 contempt standards set forth in TiVo Inc. v. EchoStar
 Corp., 646 F.3d 869 (Fed. Cir. 2011) (en banc). She found
 that GateArm had not proved the newly accused product to
 be “no more than colorably different” from the originally
 accused product, see Report and Recommendation, 2020
 WL 6808670, at *16, and that Access Masters’s newly ac-
 cused product does not infringe, concluding that it does not
 have the “terminating ends” of the “sidewalls” required by
 the claims of the ’125 patent, see id. at *17. The district
 court agreed with the magistrate judge, adopting the rec-
 ommendation on August 21, 2020. See District Court Or-
 der, 2020 WL 4923637, at *1.
     GateArm timely appealed. We have jurisdiction under
 28 U.S.C. § 1295(a)(1).
                               II
     Applying Eleventh Circuit law, we review a district
 court’s ultimate determination of contempt for an abuse of
 discretion. See In re Managed Care, 756 F.3d 1222, 1232
 (11th Cir. 2014); Baden Sports, Inc. v. Molten USA, Inc.,
 556 F.3d 1300, 1304 (Fed. Cir. 2009). “‘When employing an
 abuse-of-discretion standard, we must affirm unless we
 find that the district court has made a clear error of
Case: 20-2313    Document: 33      Page: 8    Filed: 06/30/2021




 8       GATEARM TECHNOLOGIES, INC.    v. ACCESS MASTERS, LLC



 judgment, or has applied the wrong legal standard.” Man-
 aged Care, 756 F.3d at 1232 (quoting United States v. Fra-
 zier, 387 F.3d 1244, 1259 (11th Cir. 2004) (cleaned up)).
                              A
     GateArm argues that the district court did not conduct
 the legally required review of the magistrate judge’s dis-
 puted findings in reaching its decision to deny GateArm’s
 motion for contempt. GateArm Opening Br. at 23–30, 53–
 60. We see no error in the district court’s review that would
 warrant disturbing the result.
      When a party objects to portions of a magistrate judge’s
 report and recommendation, the district court must con-
 duct a de novo review of the recommendation. See Jeffrey
 S. v. State Bd. of Educ. of State of Ga., 896 F.2d 507, 512
 (11th Cir. 1990). In this instance, it is sufficient that we
 are confident that the district court correctly applied the
 law to the facts and conducted the required review as to the
 dispositive issue discussed infra. “We assume that the dis-
 trict court performed its review function properly in the ab-
 sence of evidence to the contrary.” Holt v. Crist, 233 F.
 App’x 900, 901 (11th Cir. 2007) (internal quotation marks
 omitted). The order itself indicates that the district court
 properly considered both the factual and legal determina-
 tions of the report and recommendation. See District Court
 Order, 2020 WL 4923637, at *3 (discussing the statement
 of facts in light of GateArm’s objections). And as discussed
 next, the district court did not overlook anything material
 to the result. 1



     1   We see no basis for upsetting the district court’s
 implicit conclusion that it would consider the expert opin-
 ion of Access Masters’s expert, Dr. Tipton, who testified
 about whether the newly accused product infringed the
 ’125 and ’200 patents. See Crawford v. ITW Food Equip.
 Grp., LLC, 977 F.3d 1331, 1339 (11th Cir. 2020) (deeming
Case: 20-2313     Document: 33      Page: 9    Filed: 06/30/2021




 GATEARM TECHNOLOGIES, INC.    v. ACCESS MASTERS, LLC         9



                               B
      GateArm also challenges on the merits the finding that
 it did not establish contempt. GateArm Opening Br. at 30–
 53. We reject this challenge.
     The consent decree prohibits Access Masters from
 making, selling, and related activities involving a gate arm
 that “would infringe any valid and enforceable claim of” the
 ’125 patent or the ’200 patent. J.A. 152, ¶ 1. To support a
 finding of contempt, GateArm had to “prove both that the
 newly accused product is not more than colorably different
 from the product found to infringe and that the newly ac-
 cused product actually infringes” either or both of the pa-
 tents. TiVo, 646 F.3d at 882. GateArm bore “the burden
 of proving violation of the injunction by clear and convinc-
 ing evidence, a burden that applies to both infringement
 and colorable differences.” Id. at 883. GateArm’s infringe-
 ment case was entirely one of literal infringement; Ga-
 teArm did not present a case of infringement under the
 doctrine of equivalents.
     We conclude that the district court did not abuse its
 discretion, in that it did not clearly err, in finding insuffi-
 cient proof of literal infringement. For the ’125 patent, the
 magistrate judge found that “the fins or lips in [the newly
 accused product are] part of the channel rather than part
 of the upper and lower side walls [of the gate arm] as in
 [the previous product].” Report and Recommendation,
 2020 WL 6808670, at *17. That finding precludes the “fins”
 or “lips” from being the “terminating end” of the gate arm
 “sidewall” as required by the asserted claims of the ’125



 testimony admissible when “it seems to us that most of the
 issues [defendant] raises with [the expert’s] testimony are
 objections going to the weight of his testimony regarding
 his alternative design, and not objections to its admissibil-
 ity”).
Case: 20-2313     Document: 33      Page: 10     Filed: 06/30/2021




 10       GATEARM TECHNOLOGIES, INC.     v. ACCESS MASTERS, LLC



 patent. The district court did not err in adopting that find-
 ing of fact, and that finding suffices to reject GateArm’s ar-
 gument for contempt of the consent decree regarding the
 ’125 patent.
     For the ’200 patent, GateArm also failed to meet its
 contempt-proceeding burden to show literal infringement.
 GateArm criticizes the magistrate judge and district court
 for not discussing the ’200 patent more explicitly than they
 did when analyzing the merits of the contempt charge. But
 the limited nature of the judicial discussion of the ’200 pa-
 tent reflects the deficiency of GateArm’s own case for in-
 fringement based separately on the ’200 patent. GateArm
 has not shown harmful error, if any error, in the finding of
 no infringement before us.
     GateArm’s motion to reopen focused on the claim lan-
 guage of the ’125 patent. See Motion to Re-Open, GateArm
 Techs., Inc. v. Access Masters LLC, No. 0:14-cv-62697 (S.D.
 Fla. Nov. 15, 2016), ECF No. 56. That focus is not surpris-
 ing, given paragraph 4 of the parties’ Settlement Agree-
 ment. In that paragraph, after quoting language from the
 ’125 patent’s claim 1 (as modified on reexamination), with
 no separate quotation from the ’200 patent’s claim lan-
 guage, the Agreement declares that “a re-designed product
 lacking this claim limitation shall not infringe the Patents-
 in-Suit,” i.e., both patents. J.A. 1612. 2 The parties also


      2    “4. The Parties acknowledge that [Access Masters]
 may re-design the Accused Product by not including a ‘first
 upper sidewall including a terminating end and first lower
 sidewall including a terminating end which ends [] par-
 tially within [a] first opening and spaced from each other
 . . . [and] a first light strip . . . cradled entirely within [a]
 first elongate inset channel . . . and retained therein solely
 by said terminating ends of said upper and lower side
 walls,’ as claimed in the Patents-in-Suit, and that a re-de-
 signed product lacking this claim limitation shall not
Case: 20-2313    Document: 33      Page: 11    Filed: 06/30/2021




 GATEARM TECHNOLOGIES, INC.   v. ACCESS MASTERS, LLC        11



 focused on and agreed to construe only the language of the
 ’125 patent’s claims, despite initially briefing limitations
 from both patents. See District Court Order, 2020 WL
 4923637, at *2 (“The parties agreed with [the magistrate
 judge’s] assessment that only two particular phrases ap-
 pearing in Claims 1, 2, and 3 of the ’125 patent require con-
 struction. . . .”). Moreover, as the district court noted, the
 testimony of GateArm’s expert, Dr. Rice, treated the two
 patents together and did not meaningfully differentiate be-
 tween them. See id. at *3; see also J.A. 2258 (Tr. 79:15–20)
 (Dr. Rice testimony discussing “both the [’]125 and [’]200
 patent”).
      GateArm did not present evidence essential to proving
 literal infringement of the ’200 patent in this contempt pro-
 ceeding. Indeed, it failed to map each claim limitation onto
 the newly accused product. See Ericsson, Inc. v. D-Link
 Systems, Inc., 773 F.3d 1201, 1215 (Fed. Cir. 2014) (“[T]he
 patentee must show that the accused device contains each
 and every limitation of the asserted claims.”). In particu-
 lar, it did not present the evidence needed for literal in-
 fringement that the accused modified product’s fins
 (required to retain the light strip), if they were part of the
 channel sidewalls (as the magistrate judge and district
 court found), were actually the “terminating ends” of those
 sidewalls (as the ’200 patent claims require). Access Mas-
 ters’s expert asserted that they were not. See J.A. 1054–
 55, 2378 (Tr. 179). GateArm has not shown that this record
 would support a finding of literal infringement of the as-
 serted claims of the ’200 patent under the heightened bur-
 den of proof applicable to contempt proceedings. See
 Creative Compounds, LLC v. Starmark Labs., 651 F.3d



 infringe the Patents-in-Suit or constitute a violation of the
 Consent Decree or this Agreement.” J.A. 1612 (first and
 second alterations added); see also J.A. 1611 (defining “Pa-
 tents-in-Suit” to be the ’125 patent and the ’200 patent).
Case: 20-2313     Document: 33      Page: 12    Filed: 06/30/2021




 12       GATEARM TECHNOLOGIES, INC.    v. ACCESS MASTERS, LLC



 1303, 1314 (Fed. Cir. 2011) (“If the patentee fails to meet
 that burden [for infringement], the patentee loses regard-
 less of whether the accused comes forward with any evi-
 dence to the contrary.”). We do not address infringement
 under the doctrine of equivalents, which GateArm did not
 press in this matter, and we do not decide whether Ga-
 teArm could show infringement under the preponderance-
 of-the-evidence standard applicable outside the context of
 contempt proceedings. See Centricut, LLC v. Esab Grp.,
 Inc., 390 F.3d 1361, 1367 (Fed. Cir. 2004).
                              III
     For the foregoing reasons, we affirm the district court’s
 decision.
      The parties shall bear their own costs.
                         AFFIRMED